Mr. Justice Thomson delivered the opinion of the court. 4. Bankruptcy, § 28* — when trustee should intervene in foreclosure suit against bankrupt to have trust deeds and notes canceled. Where, prior to and at the time of the appointment of a trustee in bankruptcy, a bill to foreclose trust deeds conveying property of the bankrupt is pending, the trustee cannot assert any rights which he may have with regard to the property involved, the trust deeds and the notes secured by them by filing a bill, whether original or supplemental, in a court having concurrent jurisdiction with that in which the foreclosure suit is pending, to restrain the foreclosure suit and to have the notes and trust deeds declared void and canceled, but his proper course is to intervene in the foreclosure suit. 5. Equity, § 148* — when bill is demurrable for lack of. A bill by a trustee in bankruptcy against a holder of notes secured by a trust deed which sets up usury on the part of defendant, prays that an accounting may be had between defendant and the bankrupt, and that if it appears that usurious interest has been paid, the amount shall be determined, the notes canceled and the trust deeds declared void, is demurrable for failing to offer to do equity in case any sum is found to be equitably due the defendant. 6. Usury, § 45* — when bill to cancel notes and trust deed is demurrable. Where, on a bill to set aside a conveyance and to cancel certain notes and the trust deed securing them on the ground of usury, it appears from its allegations that the loans for which the notes and -deed were given, were regular and free from usury, the only allegations to the contrary being conclusions merely, a demurrer is properly sustained to the bill. 7. Torbens Act — when demurrer sustained to bill of judgment creditor not complying with by filing judgment. Where, on a bill by a judgment creditor to set aside a conveyance by the debtor as in fraud of his creditors, it appears that the conveyance was made a month after complainant recovered judgment, that the title to the property conveyed was registered under the Torrens Act (J. & A. 1 2284 et seq.) and that no attempt was made to file a certificate of complainant’s judgment with the Registrar of Titles, as was essential under the Torrens Act (J. & A. 2284 et seq.) to render it a lien on the property, until after the conveyance to defendant, a demurrer is properly sustained to the bill. 8. Appeal and error, § 198* — lacle of jurisdiction of Appellate Court of constitutional question. The Appellate Court has no authority to declare any act of the legislature unconstitutional and void, but where such a question is involved the proper course is an appeal to the Supreme Court. 9. Appeal and error, § 200* — when validity of act is not involved. The question of the validity of an act cannot be said to be involved in an appeal where it is not raised in the trial court but first appears in appellant’s reply brief. 10. Mortgages, § 470* — when judgment creditor may have relief in foreclosure suit. A judgment creditor with a valid lien against property involved in a foreclosure suit, subject to such rights as the complainant may have by reason of the notes and trust deed sought to be foreclosed, may obtain full relief in the foreclosure suit. 11. Injunction, § 28* — when foreclosure suit not enjoined. A foreclosure suit will not be enjoined for the relief of a creditor who may obtain full relief in the foreclosure proceeding, and this rule is not affected by the fact that the parties to the injunction proceeding are not the same as the parties to the foreclosure suit, as the purpose of the rule is to protect the rights of courts rather than of parties, to avoid conflict of jurisdiction and to prevent confusion and delay in the administration of justice. 12. Equity, § 263* — when supplemental hill proper. Where the parties are at issue upon the original bill, and facts arise which show that it is necessary to pray for further relief or for additional discovery, or if new charges are required to be made, it is proper to introduce such additional matter by a supplemental bill. 13. Equity, § 263* — when supplemental hill may he brought. A supplemental bill may be brought not only to insist upon the relief prayed in the original bill, but also to insist upon other and different relief from that sought in the original bill, where subsequently arising facts require it.